Title: To George Washington from Alexander Hamilton, 11 August 1792
From: Hamilton, Alexander
To: Washington, George



Sir
Philadelphia Aug. 11. 1792

I have already written to you to go by this Post. This is barely to inform you, that I have made the communication you desired to Mr Kean, who promises every possible exertion—and that Mr Langdon has been here about a fortnight. With perfect respect & attachment I have the honor to be Sir Your obedient servant

A. Hamilton


P.S. I have made progress in certain answers; but shall scarcely be ready to send them before next Monday’s Post.

